Exhibit 10.3

 

POLICY REGARDING THE RECOUPMENT OF CERTAIN
PERFORMANCE-BASED COMPENSATION PAYMENTS

 

The Board of Directors or Compensation Committee shall, in such circumstances as
it determines to be appropriate, require reimbursement of all or a portion of
any performance-based short or long-term cash or equity incentive payments to an
employee at the level of vice-president or above where: (1)  the amount of, or
the number of shares included in, any such payment was calculated based on the
achievement of financial results that were subsequently the subject of an
accounting restatement due to material noncompliance with any financial
reporting requirement under the securities laws; (2) the need for the accounting
restatement was identified within 3 years after the date of the first public
issuance or filing of the financial results that were subsequently restated; and
(3) a lesser payment of cash or shares would have been made to the employee
based upon the restated financial results.  This policy does not limit any other
remedies the Company may have available to it in the circumstances, which may
include, without limitation, dismissing the employee or initiating other
disciplinary procedures.  The provisions of this policy are in addition to (and
not in lieu of) any rights to repayment the Company may have under Section 304
of the Sarbanes-Oxley Act of 2002 and other applicable laws.

 

--------------------------------------------------------------------------------